  Case: 2:19-cv-01339-ALM-EPD Doc #: 1 Filed: 04/10/19 Page: 1 of 5 PAGEID #: 1




                                U.S. DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO (COLUMBUS)


JUSTIN MORRIS                                  )
C/O WARREN LAW FIRM, LLC                       )
174 W. MAIN ST.                                )
CHILLICOTHE, OHIO 45601                        )
                                               )               CASE NO.:
                 Plaintiff,                    )
vs.                                            )               JUDGE:
                                               )
MICHAEL SHAW                                   )
514 WALNUT CREEK RD.                           )
CHILLICOTHE, OHIO 45601                        )
                                               )
And                                            )
                                               )
OHIO MUTUAL INSURANCE GROUP                    )
C/O DAVID G. HENDRIX                           )
1725 HOPLEY AVE.                               )
BUCYRUS, OHIO 44820                            )
                                               )
And                                            )
                                               )
CENTERS FOR MEDICARE AND                       )
MEDICAID SERVICES                              )               COMPLAINT FOR DAMAGES
7500 SECURITY BLVD.                            )               AND FOR DECLARATION
BALTIMORE, MD. 21244                           )               OF RIGHTS
                                               )
                 Defendants.                   )



      Comes now Plaintiff, Justin Morris, and for Complaint states the following:

      1. On or about March 2, 2018, on US 35 in Ross County, Ohio Defendant, Michael Shaw

         drove his vehicle into the rear end of a vehicle in which Plaintiff, Justin Morris was

         driving.
Case: 2:19-cv-01339-ALM-EPD Doc #: 1 Filed: 04/10/19 Page: 2 of 5 PAGEID #: 2




2. Defendant owed a duty of care to Plaintiff and to the general public to operate his vehicle

    so as not to damage others.

3. Defendant violated that duty of care by negligently driving his 2009 Nissan Altima into

    Plaintiff’s vehicle

4. As a direct and proximate result of Defendant negligence and Defendant negligence per

    se, Plaintiff suffered damages.

5. Plaintiff damages include without limitations, medical bills, lost wages, reduced

    enjoyment of life, pain and suffering, inability to work.

6. Plaintiff’s damages exceed $25,000.00.



              OHIO MUTUAL INSURANCE GROUP MED PAY LIEN

7. Ohio Mutual Insurance Group has made payments for medical bills for the benefit of

    Plaintiff. Pursuant to contract, Ohio Mutual Insurance Group may have an interest in this

    matter.



                                      MEDICARE LIEN

8. Medicare has made payments for medical bills for the benefit of Plaintiff. Pursuant to

    statute, Medicare has an interest in this matter.



                                      JURISDICTION

9. Medicare’s claim arises under the Medicare Act, a federal claim. Medicare is a necessary

    party because it has an interest in the proceeds of this action pursuant to 42 C.F.R.
  Case: 2:19-cv-01339-ALM-EPD Doc #: 1 Filed: 04/10/19 Page: 3 of 5 PAGEID #: 3



       §411.24. This Court has jurisdiction over the entire case because an agency of the United

       States is a party pursuant to 23 U.S.C. §1442.



       Wherefore, for all the foregoing, Plaintiff prays for judgment against Defendant in an

amount sufficient to compensate him for his injuries, harms and losses, and for a determination

of the rights and responsibilities of Ohio Mutual Insurance Group and Medicare.



                                                           Respectfully Submitted,


                                                           /s/Michael Wm Warren
                                                           Michael Wm Warren (0074557)
                                                           Warren Law Firm, LLC
                                                           174 W., Main Street
                                                           Chillicothe, Ohio 45601
                                                           P:(740) 774-4357
                                                           F:(866) 503-7887
                                                           mwarren@buckeyelegal.com
  Case: 2:19-cv-01339-ALM-EPD Doc #: 1 Filed: 04/10/19 Page: 4 of 5 PAGEID #: 4




                            U.S. DISTRICT COURT
                    SOUTHERN DISTRICT OF OHIO (COLUMBUS)


JUSTIN MORRIS                              )
C/O WARREN LAW FIRM, LLC                   )
174 W. MAIN ST.                            )
CHILLICOTHE, OHIO 45601                    )
                                           )              CASE NO.:
             Plaintiff,                    )
vs.                                        )              JUDGE:
                                           )
MICHAEL SHAW                               )
514 WALNUT CREEK RD.                       )
CHILLICOTHE, OHIO 45601                    )
                                           )
And                                        )
                                           )
OHIO MUTUAL INSURANCE GROUP                )
C/O DAVID G. HENDRIX                       )
1725 HOPLEY AVE.                           )
BUCYRUS, OHIO 44820                        )
                                           )
And                                        )
                                           )
CENTERS FOR MEDICARE AND                   )
MEDICAID SERVICES                          )
7500 SECURITY BLVD.                        )
BALTIMORE, MD. 21244                       )              PREACIPE
                                           )
             Defendants.                   )


TO THE CLERK:

      Kindly serve the complaint by U.S. Certified Mail to:

                                    MICHAEL SHAW
                                514 WALNUT CREEK RD.
                               CHILLICOTHE, OHIO 45601

                                               And
Case: 2:19-cv-01339-ALM-EPD Doc #: 1 Filed: 04/10/19 Page: 5 of 5 PAGEID #: 5




                     OHIO MUTUAL INSURANCE GROUP
                          C/O DAVID G. HENDRIX
                            1725 HOPLEY AVE.
                          BUCYRUS, OHIO 44820

                                    And

                       CENTERS FOR MEDICARE AND
                           MEDICAID SERVICES
                          7500 SECURITY BLVD.
                          BALTIMORE, MD. 21244




                                               /s/Michael Wm Warren
                                               Michael Wm Warren (0074557)
                                               Warren Law Firm, LLC
                                               174 W., Main Street
                                               Chillicothe, Ohio 45601
                                               P:(740) 774-4357
                                               F:(866) 503-7887
                                               mwarren@buckeyelegal.com
